
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1178
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To direct the Comptroller General of the
		  United States to conduct a study on the use of Civil Air Patrol personnel and
		  resources to support homeland security missions, and for other
		  purposes.
	
	
		1.Civil Air Patrol
			 Study
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study of the functions and capabilities of the Civil Air
			 Patrol to support the homeland security missions of State, local, and tribal
			 governments and the Department of Homeland Security. In conducting the study,
			 the Comptroller General shall review the process by which the Civil Air Patrol
			 may provide assistance to the Secretary of Homeland Security, other Federal
			 agencies, and States to support homeland security missions by—
				(1)providing aerial
			 reconnaissance or communications capabilities for border security;
				(2)providing
			 capabilities for collective response to an act of terrorism, natural disaster,
			 or other man-made event by assisting in damage assessment and situational
			 awareness, conducting search and rescue operations, assisting in evacuations,
			 transporting time-sensitive medical or other materials;
				(3)providing assistance in the exercise and
			 training of departmental resources responsible for the intercept of aviation
			 threats to designated restricted areas; and
				(4)carrying out such
			 other activities as may be determined appropriate by the Comptroller General in
			 the conduct of this review.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Secretary of Homeland Security, the Committees on
			 Homeland Security and Transportation and Infrastructure of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report containing the findings of the review conducted under
			 subsection (a). The report shall include—
				(1)an assessment of
			 the feasibility and cost effectiveness of using Civil Air Patrol assets for the
			 purposes described in subsection (a); and
				(2)an assessment as
			 to whether the current mechanisms for Federal agencies and States to request
			 support from the Civil Air Patrol are sufficient or whether new agreements
			 between relevant Federal agencies and the Civil Air Patrol are
			 necessary.
				(c)Report to
			 CongressNot later than 90
			 days after the date of receipt of the report under subsection (b), the
			 Secretary of Homeland Security shall review and analyze the study and submit to
			 the Committees on Homeland Security and Transportation and Infrastructure of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on such review and analysis, which
			 shall include any recommendations of the Secretary for further action that
			 could affect the organization and administration of the Department of Homeland
			 Security.
			
	
		
			Passed the House of
			 Representatives May 12, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
